UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1951



LENIR RICHARDSON,

                                              Plaintiff - Appellant,

          versus


CHEVY CHASE BANK; POSTAL OFFICE;        WESTERN
UNION; FEDERAL TRADE COMMISSION;        FEDERAL
BUREAU OF INVESTIGATION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-00660-LMB)


Submitted:   December 13, 2007          Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lenir   Richardson     appeals   the   district   court’s    order

summarily dismissing without prejudice her complaint for lack of

subject matter jurisdiction.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.        Richardson v. Chevy Chase Bank, No. 1:07-

cv-00660-LMB (E.D. Va. filed July 16, 2007; entered July 19, 2007).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -